People v Battee (2017 NY Slip Op 01377)





People v Battee


2017 NY Slip Op 01377


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-10971
 (Ind. No. 2287/99)

[*1]The People of the State of New York, respondent,
vDavon Battee, appellant.


Lynn W. L. Fahey, New York, NY (Tammy E. Linn of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Marrus, J.), imposed on October 2, 2015, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Delgado,  80 NY2d 780, 783; People v Suitte,  90 AD2d 80, 85-86).
ENG, P.J., AUSTIN, ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court